Citation Nr: 1105864	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to June 
1981, from May 1987 to September 1987, from July 1989 to 
September 1993, from April 1998 to September 1998, and from 
October 1998 to June 2001.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In her August 2006 notice of disagreement the Veteran limited the 
issues on appeal to service connection for a bilateral shoulder 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant relates her current disorders of the shoulders to a 
motor vehicle accident on May 22, 1996, when she was on active 
duty for training.  In this regard, the Board observes that the 
record does not contain any line of duty determination documents, 
but at the same time, the RO has service connected a number of 
other disabilities arising from this accident, and quoted a 
newspaper article that the vehicle in which the Veteran was 
riding at that time was en route to a Coast Guard facility.  
Accordingly, the Board will proceed with the understanding the 
claimed injuries occurred during a period of active duty for 
training.  

In connection with the claim, the Veteran was examined for VA 
purposes in June 2006, at which time she was diagnosed to have 
left shoulder impingement, tendinitis and acromioclavicular joint 
arthritis, status post left shoulder arthroscopic subacromial 
decompression and arthroscopic distal clavicle resection; and 
right shoulder adhesive capsulitis, impingement tendinitis and 
acromioclavicular joint synovitis, status post arthroscopic 
subacromial decompression and arthroscopic distal clavicle 
resection.  As to whether these disabilities were related to the 
accident, the examiner indicated that any such opinion would 
require him to resort to speculation.  As explanation, however, 
the examiner cited to the absence of any reference to etiology in 
the operative reports of both shoulders.  The significance of 
that omission was not explained, and since it was this 
individual's judgment that was sought, rather than that of the 
earlier surgeon, further efforts to obtain a medical opinion 
should be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.	Return the file to the physician who 
conducted the June 2006 examination of 
the Veteran's shoulders, or another 
qualified individual.  Ask that person to 
re-familiarize him/herself with the 
record, and then enter an opinion as to 
whether any current left and right 
shoulder disability is as likely as not 
related to any injury sustained in the 
Veteran's May 1996 motor vehicle 
accident.  A rationale should be provided 
for any opinion expressed, and if an 
opinion cannot be provided without resort 
to speculation, the reasons why the 
response would be speculation should be 
explained.  If the absence of comments in 
earlier records as to the etiology of the 
Veteran's shoulder complaints is 
considered significant, an explanation of 
why that is significant should be 
provided.  If it is necessary to examine 
the Veteran to provide the requested 
opinion(s), that should be arranged.  

2.	If the benefit sought on appeal remains 
denied the veteran and her representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


